Opinion issued November 16, 2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00996-CV
———————————
IN RE KIMBERLY TAYLOR, Relator

 

 
Original Proceeding on Petition for Writ of Injunction

 

 
MEMORANDUM OPINION[1]
          Relator,
Kimberly Taylor, has filed a “Petition to Remove Cloud and Quiet Title” to
certain property, requesting emergency relief from a writ of possession on and
notice to vacate that property.  We
construe Relator’s filing as a petition for writ of injunction, seeking to
enjoin execution of the writ of possession on and notice to vacate the property.[2]  
We deny the petition for
writ of injunction.  
Per Curiam
Panel
consists of Chief Justice Radack and Justices Jennings and Keyes.
 




[1]
          The underlying case is Federal National Mortgage Assoc., A/K/A
Fannie Mae v. Mathew Schonacher et al., No. 967,125 in the County Court at
Law Number 3 of Harris County, Texas, the Hon. Linda Storey presiding.  


[2]
          Relator is proceeding pro se and
also has filed a notice of appeal from the final judgment in the underlying
proceeding.